DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 2010/0092636 A1).
In regard to the recitation of a “[m]ethod for imparting a sensory characteristics of a more matured distilled spirit to a distilled spirit” in claims 1 and 16, Watson discloses a method of creating an aged, ethanol-containing beverage using pressure for distinct periods of time of less than 3 months and at least one wood piece to create a wood flavored alcoholic beverage similar to beverages aged 10 to 30 years without losing any volume of product during the method (Abstract). 
In regard to the contact of distilled spirit and wood chips (claims 1 and 16-17) and increasing an increasing an internal pressure of the container (claims 1, 7, 16-17 and 23), Watson further discloses:
[0007] The selected one or more wood pieces are inserted into a pressurizable container holding an ethanol-containing beverage. 
[0008] The ethanol-containing beverage is then aged at either one continuous positive pressure, above atmosphere, ranging from 15 psi to 5000 psi or aged using a combination of positive pressure in a cyclical manner for short periods of time, wherein the total time used for aging does not exceed 3 months. 
[0009] In still another embodiment of the invention, the beverage containing ethanol with wood pieces can be aged using positive and negative pressures in a cyclical manner for a short period of time ranging from 1 hour to no more than 3 months in a pressurized container. One or more wood pieces can be used in this method. The combinations of different pressures, different times, and different wood pieces can be used varied to create beverages with different smoothness in the aging process, different flavor intensities, and different blendings of flavor while maximizing the amount of product being produced by the distiller. 

In regard to the recitation of alcohol content of distilled spirit (claims 1, 6, 16-17 and 22), Watson discloses:
[0010] In particular, for beverages for humans containing between 30 percent and 96 percent alcohol, such as grain spirits, whiskey, brandy, rum, vodka, cachaca, eau de view, grappa and others, experimental results have shown that for treating the liquid with wood at pressures of 15-60 psi for 3 months yields a result that tastes like 10 to 30 year aged beverage with intense wood flavor. 

Watson discloses wood chips ([0017], [0029], [0032], [0033], [0034], [0041], Claim 10). More specifically in regard to the wood chips, Watson discloses:
The wood chips can be in various shapes, slabs, powders, in a bag with perforations, in a net, in another container, or another other container having at least one opening. It is possible that a container with a cellulose membrane filter that allows two way movement of liquid would work as well ([0032]).

In regard to the amount of wood chips (claims 1, 4-5, 16-17 and 20-21), Watson discloses “[t]he amount of wood to alcohol, can range from 5 grams of wood to 100 grams of wood per liter of liquid having 40 percent alcohol content” ([0031]).
In regard to claims 1-3 and 16-19, regarding the number of pressure increases, Watson discloses:
[0008] The ethanol-containing beverage is then aged at either one continuous positive pressure, above atmosphere, ranging from 15 psi to 5000 psi or aged using a combination of positive pressure in a cyclical manner for short periods of time, wherein the total time used for aging does not exceed 3 months. 
[0009] In still another embodiment of the invention, the beverage containing ethanol with wood pieces can be aged using positive and negative pressures in a cyclical manner for a short period of time ranging from 1 hour to no more than 3 months in a pressurized container. One or more wood pieces can be used in this method. The combinations of different pressures, different times, and different wood pieces can be used varied to create beverages with different smoothness in the aging process, different flavor intensities, and different blendings of flavor while maximizing the amount of product being produced by the distiller. 
The method of claim 2, further comprising cycling the first and second pressures in sequence for at least three cycles of first, second as cycle 1, first second as cycle 2 and first second as cycle three for a time period not to exceed 3 months quickly aging the ethanol-containing beverage with the at least one wood flavor component (claim 4).

In regard to the newly added recitations of heating and cooling, Watson discloses:
[0027] Temperatures, such as heating and cooling can be added to the outside of the pressurized container to heat or cool the product quickly and for controlled amounts of time. The air used to pressurize the container may also be heated for faster reaction times or chilled for greater safety with fast pressurization. 
[0028] It is contemplated that initially, all the pressurizations can be at room temperature, or ambient temperatures. In an embodiment heating elements can be inserted into the pressurized container and used to increase the contents of the pressurizable container without heating the walls, and thereby saving money in the manufacturing process. 
[0029] By keeping the alcohol under pressure, the boiling point is raised. The heating should not be so high as to burn the wood chips, and not exceed 280 degrees Fahrenheit as that would spoil the wood flavor and would create problems and "ashy" taste when the temperature is too hot. 
[0034] Heat can be added to the pressurized container internally rather than externally to the container, to increase the wood flavor saturation of the wood chips into the alcohol. This temperature imparted in this manner is referred to herein as "light heat" for "short time periods." 

Therefore, Watson discloses a method for imparting the sensory characteristics of a more matured distilled spirit to a distilled spirit, the steps being comprised of:
introducing a distilled spirit having an alcohol content of between 30 percent and 96 percent alcohol to a container;
adding wood chips at a ratio of about 5 grams of wood to 100 grams of wood per liter of liquid having 40 percent alcohol content;
sealing the container; and
increasing an internal pressure of the container ranging from 15 psi to 5000 psi such that when a maximum predetermined pressure is achieved within the container, the pressure is then released and the internal pressure is reduced back to a predetermined lower pressure,
wherein the increasing step is performed one or more times with addition of temperatures such as heating and cooling.
Further in regard to the alcohol and wood chips concentration and pressure recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 
Further, regarding the concentration and pressure ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to claims 8, Watson discloses “[m]ethod for imparting a sensory characteristics of a more matured distilled spirit to a distilled spirit”. It is understood that the final beverage does not contain any wood particles. Therefore, it is inferred that the wood particles are being removed from the distilled beverage. One of ordinary skill in the art would have been motivated to employ filtration as a conventional technique for separation of solid matter and fluid from the mixture.
In regard to claims 9-11 and 24-26, Watson discloses:
[0044] It is also contemplated that the one or more wood pieces can be roasted wood, charred wood, dehydrated wood, dried wood, raw wood, or combinations thereof. 
[0045] The roasting of the selected one or more wood pieces can be performed by flash roasting. The flash roasting can have a flame temperature in excess of 2000 degrees Fahrenheit.
[0046] The roasting can also be performed for up to eight hours at a temperature ranging from about 180 degrees Fahrenheit to about 220 degrees Fahrenheit. In other embodiments, the roasting can be performed at about 380 degrees Fahrenheit for a time period ranging from about two hours to about four hours, or at a temperature of about 460 degrees Fahrenheit for a time period ranging from about one half hour to about one hour. 

In regard to claims 15 and 30, Watson discloses:
[0041] The one or more selected wood pieces can have any form, including powder, sticks, chunks, chips, or combinations thereof. It is also contemplated that the wood pieces could be provided with a distinct shape, such as fish, stars, one or more individuals' names, a worm shape, a geometrical shape, and other shapes. The one or more wood pieces can be sized such that they are able to fit through an opening in the pressurizable container.

Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 2010/0092636 A1) in view of Gos (US 4,956,194).
In regard to claim 12, Watson is silent as to the wood chips being sourced from the barrels that are deemed no longer useful in making whiskey.
Gos discloses   “[t]he present invention relates to an improved method for accelerating the aging of distillates. Heretofore, alcoholic distillates such as whiskey have been aged in oak barrels or casks over long periods of time. During this aging time, the distillate reacts within the oak barrel to produce a higher quality distillate (Col 1 lines 6-10)3. Gos discloses   production of whiskey (Col. 4 lines 19-20). Gos discloses the wood chips being sourced from the barrels that are deemed no longer useful in making whiskey:
In the actual aging process, the tree bark and apple concentrate may be added in different ways. In a first method, the tree bark may be crushed and added directly to the barrel with the apple concentrate. The crushed tree bark may be placed in a fabric such as chiffon or gauze and then put into the barrel. In this method, the contact between the distillate and the wood barrel should be at least about 20 cm.sup.2 of wood barrel surface area to liter of distillate. If the area of contact is less than 20 cm.sup.2 /1, it is necessary to place in the barrel an appropriate amount of pieces of oak wood taken from old barrels that are no longer used for aging (Col. 4 lines 3-14).
Both Watson and Gos are directed to the improved methods for accelerating the aging of distillates.  Both Watson and Gos employ wood pieces for flavoring of distillates. One of ordinary skill in the art would have been motivated to modify Watson in view of Gos and to employ pieces of oak wood taken from old barrels that are no longer used for aging as suggested by Gos.

Claims 13-14 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 2010/0092636 A1) in view Gross, II et al (US 6,203,836 B1).
In regard to claim 13, Watson is silent as to the wood chips being sourced from air dried wood. 
Gross, II et al discloses “a process for treating wood particles for use in flavoring aqueous liquids to mask undesirable taste components and to increase the extractability and reactivity of flavor enhancing components. Wood particles are contacted with a solution of aqueous ethanol, the solids separated and heated for at least fifteen minutes at temperatures up to 220.degree. C. Also disclosed is a process for using such wood particles for treatment of aqueous liquids and aqueous liquids treated with such wood particles” (Abstract).
The wood product is used to impart flavors to aqueous liquids by contacting the liquid with the wood product for a period sufficient to transfer the flavoring agents to the liquid and, in some instances, to permit chemical interactions in the liquid to reach a desired maturity. This wood product may be used immediately to impart flavor to aqueous food products or it may be stored for later use. If stored properly, the product has an indefinite shelf life. (Col. 3 lines 56-63).
In regard to the air dried wood, Gross, II et al discloses:
Whatever the variety of wood selected, we prefer to use wood which retains as many volatiles and extractables as possible. Therefore we prefer not to use wood that has been treated in a way that would diminish the amount of extractables, such as by steaming the wood for bending in barrel making. We prefer also to use heartwood for the larger quantity of extractables often found in the heartwood portion of the tree. 
Seasoned wood, either air or kiln dried, is preferred. Freshly sawn wood may be used but will generally require reaction times different than those specified (Col. 4 lines 47-56). 

In regard to the ethanol-containing liquid, Gross, II et al discloses:
The ethanol containing liquid may be any liquid containing ethanol and water in specified proportions. Fermentation liquids, distillates or mixtures thereof or of synthetic ethanol and water may all be used. The base for the fermentation may be a grain such as corn, wheat, barley, rye or the like, a root or tuber such as potato or beet or the like, a fruit such as grape, apple, cherry, orange or the like or other plant part such as sugar cane, cactus or the like. The organoleptic qualities of the final product are a function of the quality of the ethanol containing liquid as well as the wood chip used. The higher the quality of the ethanol containing liquid, the higher the quality of the final product. The particular ethanol containing liquids used, such as those ethanol containing liquids appropriate to each of the commonly recognized categories of beverages, such as whiskies of various types, rum, brandies, eau de vie, tequila, vodka, wines, fortified wines and liqueurs will provide different results when used with the same wood chip. It is therefore necessary to match the particular ethanol containing liquid with a wood chip having the desired flavoring qualities. Our process may be used to make palatable marginal products as well as increasing the quality of excellent products (Col. 7 bottom paragraph, Col. 8 top paragraph).

In regard to the accelerated aging of ethanol-containing liquid, Gross, II et al discloses:
It is therefore an object of this invention to provide a process for aging that does not require years to accomplish but days. It is an object to provide a process that does not require the skills of a barrel maker. It is an object to provide a process that does not require a wood barrel for aging. It is an object of this invention to render usable large quantities of wood wasted in conventional barrel production. It is another object to provide a process for treating wood to remove undesirable components. It is an object of this invention to provide a process for flavoring aqueous liquids. It is another object of this invention to provide a process that allows easily reproducible standards for quality control and consistent maturation of aqueous food products. Another object of this invention is to provide a process that controls and largely eliminates product loss. (Col. 2 lines 34-48).
Hence, Gross, II et al discloses treatment of wood particles that are used for flavoring of whiskies of various types, rum, brandies, eau de vie, tequila, vodka, wines, fortified wines and liqueurs with wood chips obtained from preferable air dried seasoned wood. 
Both Watson and Gross, II et al are directed to the improved methods for accelerating the aging of distillates.  Both Watson and Gross, II et al employ wood pieces for flavoring of distillates. One of ordinary skill in the art would have been motivated to modify Watson in view of Gross, II et al and to employ pieces of oak wood obtained from preferable air dried seasoned wood to impart desired flavor to the alcoholic beverages. One of ordinary skill in the art would have been motivated to obtain wood that has been air dried for as long as necessary to impart desired flavor profile to the distilled alcoholic beverage.

Claim(s) 17-30 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watson (US 2010/0092636 A1).
In regard to the recitation of a “[m]ethod for imparting a sensory characteristics of a more matured distilled spirit to a distilled spirit” in claim 17, Watson discloses a method of creating an aged, ethanol-containing beverage using pressure for distinct periods of time of less than 3 months and at least one wood piece to create a wood flavored alcoholic beverage similar to beverages aged 10 to 30 years without losing any volume of product during the method (Abstract). 
In regard to the contact of distilled spirit and wood chips (claim 17) and increasing an increasing an internal pressure of the container (claims 17-19 and 23), Watson further discloses:
[0007] The selected one or more wood pieces are inserted into a pressurizable container holding an ethanol-containing beverage. 
[0008] The ethanol-containing beverage is then aged at either one continuous positive pressure, above atmosphere, ranging from 15 psi to 5000 psi or aged using a combination of positive pressure in a cyclical manner for short periods of time, wherein the total time used for aging does not exceed 3 months. 
[0009] In still another embodiment of the invention, the beverage containing ethanol with wood pieces can be aged using positive and negative pressures in a cyclical manner for a short period of time ranging from 1 hour to no more than 3 months in a pressurized container. One or more wood pieces can be used in this method. The combinations of different pressures, different times, and different wood pieces can be used varied to create beverages with different smoothness in the aging process, different flavor intensities, and different blendings of flavor while maximizing the amount of product being produced by the distiller. 

In regard to the recitation of alcohol content of distilled spirit (claims 17 and 22), Watson
[0010] In particular, for beverages for humans containing between 30 percent and 96 percent alcohol, such as grain spirits, whiskey, brandy, rum, vodka, cachaca, eau de view, grappa and others, experimental results have shown that for treating the liquid with wood at pressures of 15-60 psi for 3 months yields a result that tastes like 10 to 30 year aged beverage with intense wood flavor. 

Watson discloses wood chips ([0017], [0029], [0032], [0033], [0034], [0041], Claim 10). More specifically in regard to the wood chips, Watson discloses:
The wood chips can be in various shapes, slabs, powders, in a bag with perforations, in a net, in another container, or another other container having at least one opening. It is possible that a container with a cellulose membrane filter that allows two way movement of liquid would work as well ([0032]).
In regard to the amount of wood chips (claims 17 and 20-21), Watson discloses “[t]he amount of wood to alcohol, can range from 5 grams of wood to 100 grams of wood per liter of liquid having 40 percent alcohol content” ([0031]).
In regard to claims 17-19, regarding the number of pressure increases, Watson discloses:
[0008] The ethanol-containing beverage is then aged at either one continuous positive pressure, above atmosphere, ranging from 15 psi to 5000 psi or aged using a combination of positive pressure in a cyclical manner for short periods of time, wherein the total time used for aging does not exceed 3 months. 
[0009] In still another embodiment of the invention, the beverage containing ethanol with wood pieces can be aged using positive and negative pressures in a cyclical manner for a short period of time ranging from 1 hour to no more than 3 months in a pressurized container. One or more wood pieces can be used in this method. The combinations of different pressures, different times, and different wood pieces can be used varied to create beverages with different smoothness in the aging process, different flavor intensities, and different blendings of flavor while maximizing the amount of product being produced by the distiller. 
The method of claim 2, further comprising cycling the first and second pressures in sequence for at least three cycles of first, second as cycle 1, first second as cycle 2 and first second as cycle three for a time period not to exceed 3 months quickly aging the ethanol-containing beverage with the at least one wood flavor component (claim 4).

Therefore, Watson discloses a method for imparting the sensory characteristics of a more matured distilled spirit to a distilled spirit, the steps being comprised of:
introducing a distilled spirit having an alcohol content of between 30 percent and 96 percent alcohol to a container;
adding wood chips at a ratio of about 5 grams of wood to 100 grams of wood per liter of liquid having 40 percent alcohol content;
sealing the container; and
increasing an internal pressure of the container ranging from 15 psi to 5000 psi such that when a maximum predetermined pressure is achieved within the container, the pressure is then released and the internal pressure is reduced back to a predetermined lower pressure,
wherein the increasing step is performed one or more times.
In regard to claims 24-29, Watson discloses:
[0044] It is also contemplated that the one or more wood pieces can be roasted wood, charred wood, dehydrated wood, dried wood, raw wood, or combinations thereof. 
[0045] The roasting of the selected one or more wood pieces can be performed by flash roasting. The flash roasting can have a flame temperature in excess of 2000 degrees Fahrenheit.
[0046] The roasting can also be performed for up to eight hours at a temperature ranging from about 180 degrees Fahrenheit to about 220 degrees Fahrenheit. In other embodiments, the roasting can be performed at about 380 degrees Fahrenheit for a time period ranging from about two hours to about four hours, or at a temperature of about 460 degrees Fahrenheit for a time period ranging from about one half hour to about one hour. 
In regard to claim 30, Watson discloses:
[0041] The one or more selected wood pieces can have any form, including powder, sticks, chunks, chips, or combinations thereof. It is also contemplated that the wood pieces could be provided with a distinct shape, such as fish, stars, one or more individuals' names, a worm shape, a geometrical shape, and other shapes. The one or more wood pieces can be sized such that they are able to fit through an opening in the pressurizable container.

It is further noted that claims 17-30 are product-by-process claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding newly added recitations of heating and cooling, Watson discloses:
[0027] Temperatures, such as heating and cooling can be added to the outside of the pressurized container to heat or cool the product quickly and for controlled amounts of time. The air used to pressurize the container may also be heated for faster reaction times or chilled for greater safety with fast pressurization. 
[0028] It is contemplated that initially, all the pressurizations can be at room temperature, or ambient temperatures. In an embodiment heating elements can be inserted into the pressurized container and used to increase the contents of the pressurizable container without heating the walls, and thereby saving money in the manufacturing process. 
[0029] By keeping the alcohol under pressure, the boiling point is raised. The heating should not be so high as to burn the wood chips, and not exceed 280 degrees Fahrenheit as that would spoil the wood flavor and would create problems and "ashy" taste when the temperature is too hot. 
[0034] Heat can be added to the pressurized container internally rather than externally to the container, to increase the wood flavor saturation of the wood chips into the alcohol. This temperature imparted in this manner is referred to herein as "light heat" for "short time periods." 


Examiner had relied upon Watson as a teaching of a method for imparting the sensory characteristics of a more matured distilled spirit to a distilled spirit, the steps being comprised of:
--introducing a distilled spirit having an alcohol content of between 30 percent and 96 percent alcohol to a container;
--adding wood chips at a ratio of about 5 grams of wood to 100 grams of wood per liter of liquid having 40 percent alcohol content;
--sealing the container; and
--increasing an internal pressure of the container ranging from 15 psi to 5000 psi such that when a maximum predetermined pressure is achieved within the container, the pressure is then released and the internal pressure is reduced back to a predetermined lower pressure,
wherein the increasing step is performed one or more times.
In response to Applicant’s arguments regarding the narrower claimed ranges, it is noted that in regard to the alcohol and wood chips concentration and pressure recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 
Further, regarding the concentration and pressure ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In response to Applicant’s arguments regarding the Declaration of Watson  as filed in the Application No. 12/957,108, it is noted that Examiner had relied upon the publication of Watson (US 2010/0092636 A1) as the prior art. Examiner had not relied upon the Watson Declaration as prior art. 
Applicants further discusses Declarations filed 06/04/2021.
On 06/04/2021, Applicants have submitted a Declaration of Douglas B. Hall under 37 C.F.R. § 1.132. On pages 2-3 of the Declaration, Declarant states the following:
5. I conducted multiple experiments using the claimed ranges of the three primary variables in the above-identified patent application as well as ranges that are outside of the claimed ranges of the above-identified patent application but within the ranges of US Patent Application Publication No. 2010/0092636 Ai C Watson"). The experiments are shown below:


    PNG
    media_image1.png
    216
    574
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    80
    568
    media_image2.png
    Greyscale

The samples C, A, P, Q and S were evaluated according to the following rating:
The “Likely Rating” is based on a 1-5 scale, with "1" being the lowest/worst and "5" being the highest/best." The rating is "likely" as Mr. Pacualt studied each as if it were in an actual competition, but in this case each were examined individually and not in a sanctioned competition.


The samples were rated as follows:
 
    PNG
    media_image3.png
    336
    567
    media_image3.png
    Greyscale

Hence, the highest ratings were given to samples C and A. The lowest ratings were given to samples P, Q and S. The difference between the samples in the pressure value applied. The pressure value of 15 PSI resulted in the beverage given ratings of 4-5 and the pressure of 100 and 60 psi resulted in the beverage given ratings of 1-2.  Applicants described the experiments as follows:
8. Samples C and A (Experiments 1 and 2) are those made within the ranges claimed in the above-identified application. Samples P, Q, and R (Experiments 3, 4, and 5) are those made outside the ranges claimed in the above-identified application but within the wider ranges that Watson claims.
Hence, Applicant presented experiments that were conducted at the pressure values of 15, 60 and 100 PSI. It is noted that the instant claims recite pressure values of “about 5 psi to 50 psi”
Applicant’s attention is directed to the following teaching of Watson:
[0010] In particular, for beverages for humans containing between 30 percent and 96 percent alcohol, such as grain spirits, whiskey, brandy, rum, vodka, cachaca, eau de view, grappa and others, experimental results have shown that for treating the liquid with wood at pressures of 15-60 psi for 3 months yields a result that tastes like 10 to 30 year aged beverage with intense wood flavor. 
[0018] Lower pressures may work to produced an aged beverage, such as using pressures of only 16 psi to 60 psi for 3 months could make a white rum into a big dark rum.
Hence, Watson teaches that application of lower pressures of 15-16 PSI result in the production of an aged beverage having desired organoleptic profile. Therefore, Applicant’s experiments C and A correspond to pressure values as taught by Watson. Therefore, the data presented by Declarant does not show any evidence of an unexpected result. 
Declarant states that Samples P, Q, and R (Experiments 3, 4, and 5) are those made outside the ranges claimed in the above-identified application but within the wider ranges that Watson claims. Declarant also states that Samples C and A (Experiments 1 and 2) are those made within the ranges claimed in the above-identified application. However, Watson also teaches the pressure point of 15 psi. Hence, Declarant presents the data that corresponds to the pressure point that is also taught by Watson.
Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).
On 06/04/2021, Applicants have submitted a Declaration of F. Paul PACULT under 37 C.F.R. § 1.132. Declarant outlines the protocols that were employed in the evaluation of beverage samples produced by experiments as presented in the Declaration of Douglas B. Hall under 37 C.F.R. § 1.132.
Applicant’s arguments on pages 14-15 are directed to the rejection of claims 12 and 27 under 35 U.S.C. 103 as being unpatentable over Watson (US 2010/0092636 A1) in view of Gos (US 4,956,194). Applicant’s arguments on pages 15-16 are directed to the rejection of claims 13-14 and 28-29 under 35 U.S.C. 103 as being unpatentable over Watson (US 2010/0092636 A1) in view Gross, II et al (US 6,203,836 B1). Applicant’s arguments on page 16 are directed to the rejection of claims 17-30 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watson (US 2010/0092636 A1). 
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gos is relied upon as a teaching of the wood chips being sourced from the barrels that are deemed no longer useful in making whiskey. Gross, II et al is relied upon as a teaching of the wood chips being sourced from air dried wood. Watson as is relied upon as a teaching of a method for imparting the sensory characteristics of a more matured distilled spirit to a distilled spirit, the steps being comprised of:
--introducing a distilled spirit having an alcohol content of between 30 percent and 96 percent alcohol to a container;
--adding wood chips at a ratio of about 5 grams of wood to 100 grams of wood per liter of liquid having 40 percent alcohol content;
--sealing the container; and
--increasing an internal pressure of the container ranging from 15 psi to 5000 psi such that when a maximum predetermined pressure is achieved within the container, the pressure is then released and the internal pressure is reduced back to a predetermined lower pressure,
wherein the increasing step is performed one or more times.
In response to Applicant’s arguments regarding the rejection of claims 17-30 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watson (US 2010/0092636 A1), it is noted that claims 17-30 are product-by-process claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In response to Applicant’s arguments regarding the Declaration of Watson as filed in the Application No. 12/957,108, it is noted that Examiner had relied upon the publication of Watson (US 2010/0092636 A1) as the prior art. Examiner had not relied upon the Watson Declaration as prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791